Citation Nr: 1713799	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-06 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right parapharyngeal space tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the U.S. Navy from August 1975 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for a right parapharyngeal space tumor.

In July 2015, the Veteran attended and testified a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's claims file.

In September 2015, the Board remanded this matter to obtain a clarifying opinion and VA examination.  Pursuant to these remand directives, the Veteran attended a VA examination in November 2015.  The Board is satisfied that this VA examination substantially complies with its September 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A right parapharyngeal space tumor is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a right parapharyngeal space tumor have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Standard

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While service connection claim may be granted when a disability is shown to be related to service on a direct basis, service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  To that end, the Board notes that laypersons are competent to report objective signs of illness.  Layno v. Brown, 6 Vet. App. 465 (1994).

 A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (a)(2)(i)(B).

 "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification. To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317 (a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317 (b).

II.  Analysis

At the outset, the Board notes that there is no dispute that the record includes sufficient evidence to establish a current disability of a right parapharyngeal space tumor.  As such, the Board turns to the central question of whether this tumor was caused by or is etiologically related to his naval service.

The Veteran has advanced numerous theories to support his contention that his parapharyngeal tumor relates to his military service.  He has primarily argued that this tumor was caused by his exposure to environmental irritants while stationed on the U.S.S. Tarawa.  The Veteran explained that the U.S.S. Tarawa was anchored only a few hundred feet off the Kuwaiti shore and was subjected to smoke and other substances caused by nearby oil well and trash pit fires.  This smoke and soot reportedly was so intense that the ship needed to be hosed off every other day to clear the residue.  At the hearing, the Veteran argued that one of the causal factors for the tumor he developed was smoke.  The Veteran testified further that he has no family history of tumors.  He acknowledged that his tumor was not discovered until more than a decade after his Gulf War exposure to this smoke and fumes.  However, in his December 2009 notice of disagreement, the Veteran indicated that two years after his return from Southwest Asia, his wife noted that he had developed symptoms of restless leg syndrome and, several years later, he was diagnosed with obstructive sleep apnea.  At the hearing, the Veteran reported that his symptoms relating to restless leg syndrome and obstructive sleep apnea disappeared after his tumor was surgically removed.  

Ultimately, the Board finds that the competent medical evidence of record does not support a finding that the Veteran's parapharyngeal space tumor arose during his active duty service or is etiologically related to his naval service.  However, the Board will first consider whether the Veteran's tumor can be presumptively connected to his service in Southwest Asia.

As explained above, presumptive service connection can be granted for certain conditions to service members who served in Southwest Asia during the Persian Gulf War era.  However, the Veteran's tumor is not a disability that may be presumptively service connected under 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  Specifically, it does not fall within the definition of a medically unexplained chronic multisymptom illness or of an undiagnosed illness.  The Board also notes that the December 2011 examiner specifically stated that the Veteran's disability met the criteria for a disease with a clear and specific etiology and diagnosis.  

Service connection may also be presumptively granted for certain chronic disabilities pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.307 if such disabilities manifest to a degree of 10 percent or more within a prescribed period of separation from service (generally one year).  Chronic disabilities subject to this presumption are identified in 38 C.F.R. § 3.309.  Although tumors are one such chronic disability; they must be malignant or of the brain, spinal cord, or peripheral nerves to qualify for presumptive service connection.  Here, the Veteran was not diagnosed with his right parapharyngeal space tumor until more than a decade after his separation from the Navy and there is no competent medical evidence in the record suggesting that it manifested to a compensable degree within a year of his separation.  Moreover, the November 2015 VA examiner has confirmed that the Veteran's tumor is benign.  Accordingly, the Board finds that the Veteran's tumor cannot be granted presumptive service connection in accordance with 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.307.

As the Board finds that presumptive service connection is not warranted in this case, it turns to the Veteran's main contention that his tumor is otherwise etiologically related to his service and, in particular, that it was caused by his exposure to fumes and smoke during his time in the Persian Gulf.

The Veteran's DD Form 214 appears to corroborate his testimony that he served off the coast of Kuwait and includes evidence that he was awarded the Kuwait Liberation Medal, in addition to numerous other commendations for his honorable service.  As such, the Board finds that the central question in this case relates to the medical nexus between this service and smoke exposure and his parapharyngeal tumor.  

As noted above, the Veteran has provided numerous lay statements in support of his argument that his tumor was caused by his smoke and fumes exposure in Kuwait.  However, there is no evidence that the Veteran possesses the medical knowledge or professional training to comment on the possible causal relationship between his exposure to smoke and fumes and his development of a parapharyngeal tumor.  However, for his claim to be granted, the record must include competent medical evidence establishing that causal nexus and his lay arguments alone cannot serve as the basis of a grant of his claim for service connection.  See Hawkins, supra; Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  

The Veteran also submitted a treatise entitled "Oil Fires, Petroleum and Gulf War Illness" in support of his claim.  This paper provides extensive criticism of various Federal studies into the health impacts of exposure to oil and trash fires during the Gulf War era.  Statements in treatises conveying sound medical principles can satisfy the requirement for medical evidence to establish a medical nexus.  38 C.F.R. § 3.159(a)(1).  However, medical literature that does not apply medical principles to the facts of an individual case and instead includes only general arguments or generic information is not competent medical evidence to support a nexus.  See e.g. Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the treatise submitted by the Veteran does not provide any medical insight into the specific circumstances of his claim and does not include even a generic argument that exposure to oil well or trash pit fires cause the specific type of parapharyngeal tumor that the Veteran has developed.  As such, the Board does not find it sufficient to establish a medical nexus.

Similarly, in the Veteran's December 2009 Notice of Disagreement, he cited a paper from the University of Texas Medical Branch (UTMB) suggesting that the type of tumor the Veteran developed represented approximately 0.5 percent of all head and neck tumors.  He also attached a CNN article and emphasized that this article includes a comment by a VA spokesman that VA "recognizes that it needs to start now to investigate long-term affects [sic] for burn pit exposure as well as potential exposures that might lead to illness down the road."  However, neither this statement nor the UTMB article provides any specific information suggesting that the Veteran's exposure to fumes and smoke in Kuwait caused his parapharyngeal tumor.  As such, neither represents competent medical evidence and neither can independently support his contention that a medical nexus exists between his tumor and his service.

Finally, the record also contains a November 2009 letter by Dr. B.M., the Veteran's treating physician.  In this letter, Dr. B.M. stated:

The etiology of pleomorphic adenoma is multifactorial, but it is possible that exposure to the fumes of burning open trash pits or oil wells in the deployed environment could have contributed.  Although this is a controversial topic, the long term effects of the incineration programs in OEF and OIF, or the oil field fires of both Iraq conflicts, may ultimately be linked to a variety of health problems, based on our experience with prior conflicts.

VA is statutorily permitted, but not required, to accept a report provided by a private physician as sufficient to grant claims in the absence of a VA examination if the opinion is sufficiently complete to be "adequate for the purpose of adjudicating the claim."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  However, the use of equivocal language such as "could" or "may have" can render an opinion speculative.  See Bostain v. West, 11 Vet. App. 124, 127-128 (2006).  To be adequate for the purposes of a service connection claim, an opinion may not be speculative in nature.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, medical opinions must also contain not only clear conclusions, but also a reasoned medical explanation for the bases of these conclusions. See e.g., Nieves-Rodriguez, 22 Vet. App. at 301.  

Although Dr. B.M. indicated that it was "possible" that the Veteran's exposure to environmental irritants in service "could have" contributed to his development of a pleomorphic adenoma in the right parapharyngeal space, he did not provide any extensive rationale for this assertion or quantify the likelihood that the Veteran's in-service smoke exposure had in fact contributed to the development of his tumor.  The Board ultimately finds that this equivocal and speculative opinion is not an adequate basis to support a finding that a medical nexus exists between his tumor and his service. 

The Board has also considered the opinions of the VA examiners who have evaluated the Veteran, the first of which arises out of a December 2011 evaluation.  At that time, the VA examiner ultimately opined that the Veteran's tumor was less likely than not caused by or related to a specific exposure event experienced by the Veteran during his service in Southwest Asia.  The VA examiner explained that the specific tumor that the Veteran had developed was relatively slow growing and that there was little known about the origins of those types of neoplasms.  The Board found that an additional VA examination and opinion was needed, as this opinion did not specifically describe the extent of smoke and fume exposure that had been considered and also failed to address the reports of considerable pharyngeal and respiratory symptomatology that appear in the Veteran's service treatment records.

Of particular note, these service treatment records contain numerous episodes of care for symptoms of a sore throat, erythema of the pharynx, or sinus congestion including in January 1978, February 1981, December 1981, October 1984, and April 1992.  

In accordance with the Board's remand directives, the Veteran attended an additional VA examination in November 2015.  This examiner specifically commented on the Veteran's in-service symptomatology and provided an extensive discussion on the Veteran's contentions regarding his exposure to fumes and smoke.  He also specifically considered the Veteran's arguments that the development and growth of the Veteran's tumor caused symptoms of restless leg syndrome and obstructive sleep apnea and that the resolution of these symptoms after resection supports his claim that his tumor began developing shortly after his return from Kuwait.  Notably, this examiner also considered the Veteran's reports that he had also been exposed to an herbicide agent early on in his naval service.

Ultimately, this November 2015 VA examiner reported that, without resorting to speculation, he was unable to express a final opinion as to the likelihood that the exposure to oil fire and burning pit smoke or agent orange caused the Veteran to develop his benign parapharyngeal space tumor.  This examiner also found nothing about the Veteran's history of sore throats and upper respiratory infections to link to his tumor's development or as to serve as an early indication of its presence during service.

This VA examiner provided a substantial and detailed explanation for this opinion.  He conducted a search of scientific medical information as to the etiology of the type of tumor the Veteran had developed, which he indicated support the contention that little is known about the etiology of these disabilities.  The VA examiner also indicated that he would have to resort to speculation to say how likely it would be to sequence the possible cause for the Veteran's sleep apnea to a slow but unknown rate of growth of his tumor in order to "estimate the earliest asymptomatic presence of a condition without known cause" in order to determine that the Veteran's tumor was present during active service.

Viewed together, the Board finds that there is no adequate and competent medical evidence in the record that support the Veteran's contention that a nexus exists between his active duty service, to include his exposure to smoke near the shore of Kuwait, and the development of his parapharyngeal tumor.  Although Dr. B.M. suggested that this smoke exposure could have possibly been a factor that contributed to his tumor, a speculative medical opinion cannot establish a medical nexus, as explained above.  As the record does not contain any non-speculative competent medical evidence indicating that the Veteran's current disability of a parapharyngeal tumor is caused by or etiologically related to his service, his claim must be denied. 

III.  VA's Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the required notice and information in a March 2009 letter prior to the initial adjudication of his claim.  There have been no contentions that this notice is deficient in any way.  As such, the Board is convinced that VA has satisfied its duty to notify. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a November 2015 VA examination.  The November 2015 VA examination and opinion reports contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

ORDER

Service connection for a right parapharyngeal space tumor is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


